Webster, J. —
Pending an action for partition of lands among tenants in common, respondents moved for the ap*257pointment of a receiver pendente lite, and filed in support of the motion an affidavit showing, in substance, that a part of the land was in cultivation and that it was necessary that the same be put in crop for the ensuing season; that certain crops grown during the year 1915 were lying in the field where cut, at the mercy of the elements; that Amanda Sandygren, one of the cotenants, was endeavoring to take charge of the crops and refused to make any statement of the amount of grain grown or to account for same. Amanda Sandygren filed a counter affidavit, in effect denying the affidavit of respondents. On the showing so made, a receiver was appointed to take charge of all crops sown and grown on the premises and to safely keep the same until the final determination of the action.
The affidavit in support of the motion presents a prima ;facie case for the appointment- of a receiver and, upon the record before us, we are unable to say that the trial court abused its discretion in the premises.
Affirmed.
•Ellis, C. J., Mourns, Main, and Chadwick, JJ., concur.